DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
Claims 1-14 are pending in the application. Claims 1, 2, 8, 10, 12, and 14 have been amended. Claims 1-14 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Sievernich et al. (US 2011/0065579) in view of Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321(Zhang, with translation) is withdrawn due to Applicant’s amendment to the claims.   
The rejection of claims 1-10, 12 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over the Fierce Herbicide Label (2016, Valent, Fierce) in view of Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US is withdrawn due to Applicant’s convincing remarks.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over the Fierce Herbicide Label (2016, Valent, Fierce) in view of Lee et al. Abstract (CN 104396982 Derwent Abstract, Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation) as applied to claims 1-10, 12 and 14-15 above, and further in view of Kovar et al. (WO 2017/083409) and Faers et al. (US 2018/0235208) is withdrawn due to Applicant’s convincing remarks.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over the Fierce Herbicide Label (2016, Valent, Fierce) in view of Lee et al. Abstract (CN 104396982 Derwent Abstract, Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation) as applied to claims 1-10, 12 and 14-15 above, and further in view of Kovar et al. (WO 2017/083409) and Veegum®/Van Gel®: The Products (2015, RT Vanderbilt) is withdrawn due to Applicant’s convincing remarks.
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Examiner’s Note
The examiner notes that the “claim identifier” for claim 2 should be (Currently amended), instead of (Original) as currently indicated. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kovar et al. (WO 2017/083409) in view of Ikeda (US 2015/0099630), Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation).  
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: only three active ingredients consisting of metribuzin, flumioxazin, and pyroxasulfone; a salting out agent; and polyvinyl alcohol. Applicant claims a method of controlling a weed comprising applying the composition of claim 1 to the weed or an area in need of weed control. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Kovar et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example 

    PNG
    media_image1.png
    376
    288
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    189
    288
    media_image2.png
    Greyscale
 

Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Kover et al. do not specifically disclose pyroxasulfone in the composition, examples wherein the composition comprises the salting-out agent or polyvinyl alcohol, the salting-out agent is a salt having a molecular weight less than about 500 grams per mole and a water solubility of greater than about 20% w/w at a temperature from about 20 to about 25 degrees Celsius and wherein w/w denotes weight by total weight of the composition, the concentration of the salting-out agent as claimed in claim 6, the concentration of polyvinyl alcohol as claimed in claim 7 or the concentration of specific concentrations of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12. It is for this reason Ikeda, Lee et al., Shroff et al. and Zhang are added as secondary references.
Ikeda teaches combinations of herbicides include a combination of flumioxazin and pyroxasulfone (page 8, paragraph 151) and a combination of flumioxazin and metribuzin (page 8, paragraph 153). 
Lee et al. teach an herbicidal composition comprising flumioxazin and diuron. Lee et al. teach the auxiliary materials comprise a wetting agent, dispersant, thickening agent, antifreeze, defoaming agent and filler. The filler is sodium sulfate or ammonium sulfate (page 2, Agriculture) (claim 1, hydroxyethyl cellulose).
Shroff et al. teach a ZC composition comprising a) a microencapsulated pendimethalin and b) a suspension concentrate of a co-herbicide (page 15, claim 1). Metribuzin is a preferred co-herbicide (page 2, paragraph 35; page 3, paragraphs 47 & 48). Shroff et al. teach the surfactant, polyvinyl alcohol is present in the formulation about 0.2% to about 5% by weight of the formulation (page 6, paragraphs 110 and 112). Shroff et al. teach the alkali or alkaline earth metal salt is in an amount of from about 2% to 55% by weigh to the formulation (page 6, paragraph 113). Shroff et al. teach the anti-foam agent is from about 0.01 to about 0.01% to about 5% by weight of the formulation (page 6, paragraph 119). 
Zhang teaches weeding compositions comprising rimsulfuron and metribuzin. Zhang teaches in example 9 a suspension comprises 35% metribuzin and 2.4 % polyvinyl alcohol (page 8/13, paragraphs 101-102, translation).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and use pyroxasulfone in the compositions taught by Kover et al. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. One of ordinary skill in the art would have been motivated to add pyroxasulfone to the composition because compositions comprising flumioxazin and pyroxasulfone are known, as evidenced by the teachings of Ikeda. Ikeda teaches combination of flumioxazin and pyroxasulfone and flumioxazin and metribuzin. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to use a composition comprising metribuzin, flumioxazin and pyroxasulfone, with a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and formulate a herbicidal composition comprising a salting-out agent, particularly ammonium sulfate, and polyvinyl alcohol. Kover et al. teach suspension compositions comprising flumioxazin and metribuzin. And as modified by Ikeda one of ordinary skill in the art would have been motivated add pyroxasulfone to the composition. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a salting-out agent and polyvinyl alcohol in the compositions comprising flumioxazin, metribuzin, and pyroxasulfone because Kover et al. teach that additives are used in the mixtures. One of ordinary skill in the art would have been motivated to use known auxiliaries customarily used in the crop protection art such as ammonium sulfate and polyvinyl alcohol, as evidenced by the prior art references, Lee et al., Shroff et al., and Zhang. Lee et al. teach an herbicidal composition comprising flumioxazin which comprise a filler, wherein the filler is ammonium sulfate. Shroff et al. and Zhang teach the use of polyvinyl alcohol in compositions comprising metribuzin as a surfactant. As such, the skilled artisan would have been motivated to combine the salting-out agent ammonium sulfate and polyvinyl alcohol in composition taught by Kover et al, as modified by Ikeda, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the limitation of claim 2, wherein the salting-out agent is a salt having a molecular weight less than about 500 grams per mole and a water solubility of greater than about 20% w/w at a temperature from about 20 to about 25 degrees Celsius and wherein w/w denotes weight by total weight of the composition, Lee et al. teach an herbicidal composition comprising flumioxazin which comprise a filler, wherein the filler is ammonium sulfate. One of ordinary skill in the art would find it obvious that ammonium sulfate, which is specifically claimed as the salting agent in claim 5, would have the claimed properties of claim 2, as a compound is not separable from its properties. By Applicant’s own admission in claim 5 ammonium sulfate is prior art, and thus would have the claimed properties in claim 2, of a molecular weight less than about 500 grams per mole and a water solubility of greater than about 20% w/w at a temperature from about 20 to about 25 degrees Celsius and wherein w/w denotes weight by total weight of the composition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and use the concentration of the salting-out agent, as claimed in claim 6, as a matter of routine experimentation and optimization. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. One of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate effective herbicidal compositions. In addition, Shroff et al. also teach that an alkali or alkaline earth metal salt is used in an amount of from about 2% to 55% by weight to the formulation, in compositions comprising metribuzin. As such, one of ordinary skill in the art would have been motivated to use teachings from prior art references as guidance to determine result effective formulations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and use the concentration of polyvinyl alcohol, as claimed in claim 7, as a matter of routine experimentation and optimization. Fierce teaches Fierce Herbicide comprises pyroxasulfone, flumioxazin and is tank-mixed with metribuzin to control undesirable vegetation is soybean crops. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Based on this teaching, one of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate an effective herbicidal composition. In addition, Shroff et al. teach the surfactant, polyvinyl alcohol is present in the formulation about 0.2% to about 5% by weight of the formulation and Zhang teach polyvinyl alcohol is 2.1% by weight of the composition comprising metribuzin. As such, one of ordinary skill in the art would have been motivated to use teachings from prior art references as guidance to determine result effective formulations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Regarding the specific concentration of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the result effective composition. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Based on this teaching, one of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate an effective herbicidal composition. One of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references, in addition to using the concentrations taught by the prior art references to determine the amount of all of the ingredients, metribuzin, flumioxazin, pyroxasulfone, the salt and polyvinyl alcohol to determine result effective weight percentages, as those claimed in claims 8, 9, 10, and 12. This is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kovar et al. (WO 2017/083409) in view of Ikeda (US2015/009630), Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation) as applied to claims 1-12 and 14 above, and further in view of Veegum®/Van Gel®: The Products (2015, RT Vanderbilt).
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: only three active ingredients consisting of metribuzin; flumioxazin; and pyroxasulfone; a salting-out agent; and polyvinyl alcohol. Applicant claims the composition further comprises an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic wetter; propylene glycol, silicon emulsion, 1,2-benzisothiazolin-3-one and magnesium aluminum silicate and hydroxyethyl cellulose. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Kover et al., Ikeda, Lee et al. Abstract, Shroff et al., and Zhang with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Kover et al., Ikeda, Lee et al. Abstract, Shroff et al., and Zhang do not specifically disclose the concentrations of the aqueous herbicidal suspension a claimed in claim 13. It is for this reason Veegum®/Van Gel®: The Products (2015, RT Vanderbilt) is added as a secondary reference.
Veegum®/Van Gel®: The Products teach VEEGUM AND VAN GEL products are often used synergistically with organic thickeners. VEEGUM and VAN GEL are magnesium aluminum silicate. VAN GEL and xanthan gum combinations are widely used to stabilize flowable concentrated agricultural pesticide suspensions (page 7, paragraphs 1 and 2). The table provides suggested weight-to-weight ratios of VEEGUM and VAN GEL products that will produce beneficial synergistic effects (page 7, paragraph 4). The suggested ratio of VEEGUM or VAN GEL with hydroxyethyl cellulose is 1:1 (page 7, Table) (hydroxyethyl cellulose, magnesium silicate).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al., Zhang, and Veegum®/Van Gel®: The Products and use hydroxyethyl cellulose in the compositions taught by Kover et al., as modified by Ikeda, Lee et al., Shroff et al., and Zhang. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use hydroxyethyl cellulose as the thickening agent in the compositions taught by Kover et al., as modified by Ikeda, Lee et al., Shroff et al. and Zhang because thickeners, such as polysaccharides and Veegum® which is magnesium aluminum silicate, are known additives used in agricultural formulation. Lee et al. Derwent Abstract teach that hydroxyl ethyl cellulose, xanthan gum and magnesium aluminum silicate are functional equivalent thickeners. As such, one of ordinary skill in the art would have been motivated to use any of the known thickeners in combination in the mixtures taught by Fierce. This is further evidenced by the teachings of Veegum®/Van Gel®: The Products, which teaches that the combination of VEEGUM® or VAN GEL®, magnesium aluminum silicate, and organic thickeners work together synergistically. Veegum®/Van Gel®: The Products teach the ratio of VEEGUM® or VAN GEL® with hydroxyethyl cellulose is 1:1 to produce beneficial synergistic effects in stabilized flowable concentration pesticidal suspensions. Therefore, it would have been obvious to one of ordinary skill in the art to use a combination of magnesium aluminum silicate and hydroxyethyl cellulose to produce beneficial synergistic effects in stabilized flowable concentration pesticidal (herbicidal) suspensions, with a reasonable expectation of success.
Regarding the concentrations of the components of the composition claimed in claim 13, one of ordinary skill in the art would have been motivated to use the claimed concentration of the components as a matter of experimentation and optimization. First of all, one of ordinary skill in the art would have been motivated to formulate a composition comprising metribuzin, flumioxazin, pyroxasulfone, an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic water, a silicone compound, 1, 2-benziosothiazolin-3-one, propylene glycol, magnesium aluminum silicate and hydroxyethyl cellulose based on the teachings of Kover et al, Ikeda, Lee et al., Shroff et al., and Zhang, in combination, as these are all conventional additives used in formulating herbicidal compositions. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. One of ordinary skill in the art would have been motivated to adjust the amount of flumioxazin, pyroxasulfone, and metribuzin in the composition to obtain the optimal herbicidal effect. As such, one of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references. It also would have been obvious to one of ordinary skill in the art to use the teachings of the prior art to determine the result effective amounts of the other components of the composition. Kovar et al. further teach in example 1 that the acrylic graft copolymer is 4% of the composition, the alkylphenol ethoxylate free nonionic wetter is 2% of the composition, propylene glycol is 6% of the composition, the thickening agent is 0.15% of the composition, and the 1,2-benzisothiazolin-3-one preservative is 0.1% of the composition (about 0.2%). Based on these teachings, one of ordinary skill in the art would have been motivated to use the teachings of Kovar et al. to determine the starting point to adjust the components to formulate the optimal herbicidal composition, including the amount of the silicone component, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as indicated herein above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRIAE M HOLT/
Examiner, Art Unit 1616 

/JOHN PAK/Primary Examiner, Art Unit 1699